Citation Nr: 1047768	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for residuals of frostbite of the 
hands and feet.  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought on appeal.

In September 2007 correspondence, the Veteran stated that the 
previous decision to deny his claim was a "clear and 
unmistakable error."  He did not specify whether he was 
referring to a January 1985 rating decision or a May 1985 Board 
decision.  However, the January 1985 rating decision was subsumed 
on appeal by the May 1985 Board decision, and therefore the 
Veteran cannot allege clear and unmistakable error (CUE) in that 
rating decision as a matter of law.  Smith v. Brown, 35 F.3d 
1516, 1526 (Fed.Cir. 1994) (as an inferior tribunal, RO lacks 
authority to usurp Board by collaterally reviewing its 
decisions).  To the extent that the Veteran was attempting to 
make a motion for CUE in the May 1985 Board decision, the 
Veteran's attorney is hereby advised that such a motion must meet 
certain filing and pleading requirements set forth in 
section 20.1400 of VA regulations.  See 38 C.F.R. § 20.1400, et 
seq.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1985 Board decision denied service connection for 
frostbite. 

2.  Evidence added to the record since the May 1985 Board 
decision does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
residuals of frostbite of the feet and hands, and does not raise 
a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The May 1985 Board decision which denied service connection 
for frostbite is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the May 1985 Board decision is not 
new and material, and the claim for service connection for 
residuals of frostbite of the hands and feet is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Those five elements include: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.

With respect to the content of the VCAA notice for reopening 
claims, VA must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In correspondence dated in May 2009, VA informed the appellant of 
what evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  It also provided information concerning why the 
Veteran's claim was previously denied.  

Compliance with 38 U.S.C.A. § 5103 requires that VCAA notice be 
provided prior to an initial unfavorable AOJ decision.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Because VCAA notice in 
this case was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law.  Here, however, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was provided 
to the appellant after the initial adjudication, the claim was 
readjudicated thereafter in a June 2009 supplemental statement of 
the case, and the appellant therefore, has not been prejudiced.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman and Kent.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices, and he has done so.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private medical 
correspondence and records, and the Veteran's statements in 
support of his claims.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record.  The Board has 
also reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

VA is not obligated to provide a medical examination if, as in 
the present case, the veteran has not presented new and material 
evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
When "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be reopened 
and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, but 
need be probative only as to each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Veteran continues to contend that he has residuals of 
frostbite that he incurred while flying in the Pacific Theater 
during World War II.

The May 1985 Board decision denied service connection for 
frostbite.  38 U.S.C.A. § 7104 (West 2002).  The decision found 
that service connection was not warranted because there was no 
evidence of frostbite during service, at separation from service, 
or for more than 38 years after separation.  

Evidence of record at that time included the Veteran's service 
treatment records, which were negative for frostbite.  A November 
1984 private medical statement related that the Veteran's fingers 
and feet turned white, blue and red in cold weather.  He had pain 
in his feet and hands in cold weather.  The Veteran complained of 
cold hands and feet as a result of frostbite while flying in the 
Pacific Theater.  In undated correspondence, a fellow Veteran 
stated that he was with the Veteran when the Veteran was treated 
for frostbite during World War II in Hawaii.  

Since the May 1985 Board decision, the Veteran has submitted 
numerous private medical records, dated in 2006 and 2007, showing 
treatment and diagnoses of peripheral artery disease, with 
peripheral claudication; peripheral neuropathy; and peripheral 
vascular disease.  These records do not demonstrate that the 
Veteran incurred frostbite during active duty many decades 
earlier, and thus are not probative as to the specified basis for 
the 1985 disallowance.  Evans, supra.  They raise no reasonable 
possibility of substantiating the claim.  Therefore, these 
records are not material within the meaning of 38 C.F.R. 
§ 3.156(a).

The Veteran also submitted a January 2009 statement from his 
private treating podiatrist to his attorney.  The podiatrist 
stated that if the Veteran was exposed to cold for an extended 
period of time, as he stated, this could have set him up for 
frostbite and subsequently neuropathy.  She stated that if the 
Veteran's extremities were warmed, his symptoms would have 
lessened and once exposed to cold again, they would have been 
exacerbated.  She noted that there were different degrees of 
frostbite, and identified the Veteran's sequalae.  She stated "I 
do feel that there is a direct causal relationship between his 
exposure to cold and Frostbite with his neuropathy and pain 
(italics in original)."

In a February 2009 statement, a private physician wrote to the 
Veteran's attorney that when he saw the Veteran in 1998, he did 
not obtain a history related to the Veteran's service life and 
history of frostbite.  At that time, the Veteran had classic 
symptoms of claudication which were related to vascular disease.  
He was given a prescription for Pletal and on a follow-up visit 
was significantly better.  The physician said that he did not 
think he had seen the Veteran since that time.  

The private physician stated that based on what he had read, he 
would say that there was a likelihood that the Veteran's cold 
hands and feet all of these years were at least partially due to 
the episode of frostbite, which may have caused small vessel 
arterial thrombosis in his digits.  However, the doctor indicated 
that, presently, the Veteran is also hampered by atherosclerotic 
peripheral vascular disease which is not related to frostbite.  

The Board finds that the Veteran's continued assertions alleging 
an etiological relationship between his current symptoms and 
frostbite during active duty are redundant of the contentions he 
made prior to the May 1985 Board decision, and therefore do not 
constitute new and material evidence.  Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

The Board also finds that the January and February 2009 
statements are not material to the Veteran's claim.  While they 
provide positive nexus opinions, they fail to demonstrate that 
the Veteran incurred frostbite during active duty many decades 
earlier.  These statements do not demonstrate that the Veteran 
incurred frostbite during active duty many decades earlier, and 
thus are not probative as to the specified basis for the 1985 
disallowance.  Evans, supra.  See also Reonal v. Brown, 5 Vet. 
App. 458 (1993) (holding that new medical statement was not 
material to supprt reopening of claim for service connection 
where doctor merely relied on claimant's account of his medical 
history which had already been rejected by adjudicators).  They 
raise no reasonable possibility of substantiating the claim.  
Therefore, these statements are not material within the meaning 
of 38 C.F.R. § 3.156(a).

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for residuals of frostbite of the hands and feet.  
Thus, it is not new and material within the meaning of 38 C.F.R. 
§ 3.156 and the claim is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
residuals of frostbite of the hands and feet is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


